Exhibit 99.1 May 2, 2014 British Columbia Securities Commission Alberta Securities Commission Autorite des marche financiers Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Registrar of Securities, Nunavut Saskatchewan Securities Commission Superintendent of Securities, Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Superintendent of Securities, Yukon Territory Superintendent of Securities, Northwest Territories Toronto Stock Exchange Re: Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI 51-102”), we advise of the results of the voting on the matters submitted to the annual general and special meeting (“Meeting”) of the shareholders (“Shareholders”) of New Gold Inc. (“Company”) held on April 30, 2014 in Toronto, Ontario. The matters voted on at the Meeting and the results of the voting were as follows: Item 1: Election of Directors On a vote by ballot, each of the eight nominees in the Company’s management information circular dated March 19, 2014 (“Circular”) were elected as directors of the Company. Director Nominee Number of Shares Percentage of Votes Cast Votes For Votes Withheld Votes For Votes Withheld David Emerson 98.58% 1.42% James Estey 99.12% 0.88% Robert Gallagher 99.30% 0.70% Vahan Kololian 99.06% 0.94% Martyn Konig 99.08% 0.92% Pierre Lassonde 99.06% 0.94% Randall Oliphant 96.89% 3.11% Raymond Threlkeld 94.33% 5.67% New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com Item 2: Appointment of Auditor On a vote by show of hands, Deloitte LLP was appointed as the auditor of the Company to hold office until the close of the next annual meeting of Shareholders or until their successors are appointed, and the directors of the Company were authorized to fix the remuneration of the auditors.The Company received the following proxy votes from shareholders in respect of this resolution: Number of Shares Percentage of Votes Cast Votes For Votes Withheld Votes For Votes Withheld 99.80% 0.20% Item 3: Approval of Unallocated Options under Stock Option Plan On a vote by ballot, the unallocated options issuable pursuant to the Company’s Stock Option Plan were approved and authorized until the date of the Company’s annual shareholders’ meeting to be held in 2017 (provided that such meeting is held on or before April 30, 2017). Number of Shares Percentage of Votes Cast Votes For Votes Against Votes For Votes Against 94.84% 5.16% Item 4: Approval of Amended Long Term Incentive Plan On a vote by show of hands, the payment obligations of the Company under outstanding Performance Share Units (“PSU”) previously granted under the Company’s Long Term Incentive Plan were authorized, at the discretion of the Board, to be satisfied by the issuance of common shares from treasury and unallocated PSU issuable thereunder were approved and authorized until the date of the Company’s annual shareholders’ meeting to be held in 2017 (provided that such meeting is held on or before April 30, 2017).The Company received the following proxy votes from shareholders in respect of this resolution: Number of Shares Percentage of Votes Cast Votes For Votes Against Votes For Votes Against 96.78% 3.22% New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9 T +1 +1 www.newgold.com Item 5: Say on Pay Advisory Vote On a vote by show of hands, the shareholders accepted the Board’s approach to executive compensation. The Company received the following proxy votes from shareholders in respect of this resolution: Number of Shares Percentage of Votes Cast Votes For Votes Against Votes For Votes Against 96.95% 3.05% New Gold Inc. "Lisa Damiani" Lisa Damiani Vice President, General Counsel and Corporate Secretary New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9 T +1 +1 www.newgold.com
